|N THE UN|TED STATES DISTR|CT COURT
FOR THE D|STR|CT OF DELAWARE

KELLY LYNN FRANC|S,
P|aintif'f,

Civi| Action No. 17-1209-CFC

V.

NANCY A. BERRYH|LL, Acting
Commissioner of Socia| Security,

VVV`/v\_/`_IVV`_/

Defendant.

MEMORANDUM OPINlON

 

Ke||y Lynn Francis, Bethany Beach, Delaware; Pro Se P|aintiff.

Eric P. Kressman, Regional Counse|, Region |||, and Annie Kernickyl Assistant Deputy
Regiona| Counse|, Of'fice of the Regiona| Chief, Socia| Security Administration,
Philade|phia, Pennsylvania; David C. Weiss, United States Attorney for the District of
Delaware, Wi|mington, De|aware; Heather Benderson, Specia| Assistant United States
Attorney, OfFlce of the Genera| Counsel, Phi|ade|phia, Pennsy|vania, Attorneys for
Defendant.

|\/|arch l ,2019
Wi|mingtonl De|aware

CONNOLLY, U.S. District Judge: @Z~ 6 @`?,

Plaintiff, Ke|ly Lynn Francis ("Plaintiff"), who appears pro se, appeals the decision
of Defendant Nancy A. Berryhill (“Commissionei”), Acting Commissioner of Social
Security, denying her application for supplemental security income (“SS|") benefits
under Tit|e XV| of the Social Security Act. See 42 U.S.C. §§ 1381-1383f. The Couit
has jurisdiction pursuant to 42 U.S.C. § 405(g). Pending before the Court are cross
motions for summary judgment filed by Plaintiff and the Commissioner. (D.l. 19, 20).
Plaintiff has requested a hearing. (D.l. 26). Briefing is complete.

l. BACKGROUND

A. Procedural and Factua| Background

Plaintiff filed for SS| benefits on April 29, 2014, alleging disability as of January 2,
2004 due to bipolar disorder, depression, impulse control disorder, and dysthymia.

(D.l. 10-4 at 2; 10-6 at 2-7). Plaintiff was born on November 14, 1968 (D.l. 10-6 at 2)
and at all relevant times is considered a “younger person” under the Social Security Act.
See 20 C.F.R. § 416.963(0). Plaintiff left school after sixth grade (D.l. 10-2 at 83), and
her education is defined as marginal under the regulations. See 20 C.F.R. §
416.964(b)(2).

Plaintiffs application was denied initially on August 14, 2014, and upon
reconsideration on October 3, 2014. (D.l. 10-4 at 2-24). She requested an
administrative hearing before an Administrative Law Judge (“ALJ”), and it was held on
June 20, 2016. (D.l. 10-3 at 77-108). Testimony was provided by Plaintiff and
vocational expert (“VE") Marilyn Stroud. The ALJ issued a decision on July 1, 2016,

' finding that Plaintiff was not disabled. (D.l. 10-2 at 63-71). She sought review by the

Appea|s Council, submitted additional evidence, and her request was denied on August
3, 2017, making the ALJ’s decision the final decision of the Commissioner. (ld. at 2-5).
On August 25, 2017, Plaintiff tiled this action seeking review of the final decision. (D.l.
2).

B. Plaintiff’s Testimony

Plaintiff lives alone. (D.l. 10-2 at 90, 93, 101). She completed the sixth grade
and can Write a little and read a little but does not read books. (D.l. 10-2 at 83, 97-99).
She can do simple math and make change. (ld. at 98). She has a driver’s |icense.
(ld. at 86). She takes the trolley to physician visits. (ld. at 86-87). She does her own
shopping but does not cook. (ld. at 86, 100). She uses the microwave. (ld. at 100).
Plaintiff takes care of her personal hygiene and has no trouble dressing herself (ld.).

She is able to keep the house clean and cleans the bathroom and kitchen daily.
(ld. at 93-93). Plaintiff explained she has OCD and awakens at 2:00 to clean the
kitchen, the bathroom, and returns to clean either the kitchen or the bathroom or
something she has already cleaned. (ld. at 93-94).

Plaintiff testified that in 2004 she worked at a Starbucks serving coffee. (D.l. 10-
2 at 82). She was fired due to anger issues. (ld. at 83). She looked for other work
after that and was employed for one week before being fired for arguing and fighting.
(ld. at 84-85).

Plaintiff testified that she has no friends since her parents diedl and her husband
does not live with her because he could no longer deal with her. (ld. at 85). Plaintiff
testified that during the past several years when her parents had become ill she helped

care for them before they died. (ld. at 91-92). She pushed her father in a wheelchair

and bathed and fed her mother. (ld. at 92). Plaintiff testified that she “got frustrated
with her mother and would scream at her. (ld.). Plaintiff explained she became
frustrated easily and gave the example of being unable to find something (ld. at 93).

Plaintiff sees a psychiatrist for her mental health conditions of depression,
explosiveness, and repetitive activities such as cleaning. (ld. at 87-88). Plaintiff
testified that she has anxiety which “makes [her] have like panic attacks a little bit.” (ld.
at 96). She is on a number of medications including K|onopin, Lamicta|, and
Oxcarbazepine. (ld. at 88). Plaintiff testified that the medications do not really help.
(ld. at 89). Sometimes the medications cause her to be jittery, nauseous, and hyper.
(ld. at 89). Plaintiff testified that she sleeps 16 hours a day because depression takes
over. (ld. at 90). She testified that her concentration is not very good but explained it
is more of a memory problem. (ld. at 96). When questioned more, she indicated she
did not have a concentration problem. (ld. at 97).

Plaintiff testified that she stays home every day and has stayed at home for
“months.” (ld. at 95). She testified she has missed doctors’ appointments and she
procrastinates. (ld.). She testified that when she leaves her home she worries about
what is going on there. (ld. at 96). Plaintiff tried working from home but that did not
work out because she “got frustrated with it” and agitated. (ld. at 96).

Plaintiff testified that she did not think she could work as a caretaker or a sitter
because she gets frustrated and mad. (ld. at 92). Plaintiff testified that she did not
think she could clean for a living because she does not get along with other peop|e.

(ld. at 94). When asked if she could clean for a living if she cleaned with no one

around , Plaintiff answered, “l don’t think so," but did not know why and then testified that
she did not like to leave her home. (ld. at 94). Plaintiff testified that she could not
Work at Starbucks again because she does not get along well with other peop|e. (ld. at
98).

C. Plaintist Medical History, Condition, and Treatment

Plaintiff began treatment with Shashikala Venkatachalapathy, |Vl.D. (“Dr.
Venkatachalapathy”) on February 19, 2014. (D.l. 10-9 at 3, 5-6). At that time Plaintiff
indicated she had been depressed, irritable, and had been having mood swings. (ld. at
3). She reported that she had been having panic attacks that brought her to the
emergency room three to four times in the past couple months. (ld. at 5). Dr.
Venkatachalapathy noted that Plaintiff was negative for aggressive verbal or physical
behavior. (ld.). She observed Plaintiff was fully oriented, alertl focused and
cooperative; and had good hygiene, normal thought content and cognition, good insight,
good judgmentl and above average intelligence by estimate, despite having rapid
speech and a depressed and anxious mood. (ld. at 6). Dr. Venkatachalapathy
diagnosed Plaintiff with bipolar disorderl impulse control disorder unspecified, and
intermittent explosive disorder, and she prescribed medication. (ld.).

When Dr. Venkatachalapathy saw Plaintiff on lVlarch 12, 2014, she added the
diagnosis dysthymic disorder, but the diagnosis was omitted at later visits. (ld. at 8).
Her symptoms remained the same, but Plaintiff had stopped taking the medication
because she felt too tired and lethargic when taking them. (ld. at 7). Dr.

Venkatachalapathy saw Plaintiff on a somewhat regular basis, occasionally adjusted

Plaintiff’s medications, and made consistent observations regarding Plaintiff’s mental
status, which included that Plaintiff had good hygiene and that Plaintiff was cooperative
and focused. (D.l. 10-9 at 7-12, 45-50; D.|. 10-14 at 17; D.l. 10-15 at 55).

Dr. Venkatachalapathy completed a mental functional capacity assessment on
July 2, 2014, and diagnosed Plaintiff with bipolar disorder and intermittent explosive
disorder, fair prognosis (D.l. 10-9 at 14-16). ln the area of sustained concentration
and persistence, Dr. Venkatachalapathy assessed marked limitations in Plaintiff’s ability
to work in coordination with or in proximity to coworkers, supervisors, or the general
public, and in the area of social interaction Dr. Venkatachalapathy assessed marked
limitation in Plaintiffs ability to respond appropriately to criticism. (ld. at 14-15). She
opined the conditions were long term, but undiagnosed and untreated. (ld. at 16).

On August 5, 2014, Plaintiff underwent a consultative examination performed by
Margaret Goodwin, Ph.D. (“Dr. Goodwin”). (D.l. 10-9 at 17-23). Dr. Goodwin
diagnosed Plaintiff with bipolar || disorder and ruled out obsessive compulsive
personality disorder, (ld. at 23). Dr. Goodwin opined that Plaintiff had mild to
moderately severe impairments as follows: mild in the ability to understand simple,
primarily orall instructions; moderate in the restriction of daily activities; and moderately
severe in the ability to relate to other peop|e, carry out instructions under ordinary
supervision, sustain work performance and attendance in a normal work-setting cope
with pressures of ordinary work, and perform routine, repetitive tasks under ordinary

supervision (ld. at 18-19).

Plaintiff described symptoms of anxiety and depression, trouble staying focused,
frequent mood swings, and anxiety attacks one or twice a week. (ld. at 21 ). She
indicated she had been diagnosed with bipolar disorder and obsessive compulsive
disorder. (ld.). Dr. Goodwin reported that Plaintiff scored at the clinically signihcant
level in the areas of anxiety/depression, attention problems thought problems
aggressive behavior, somatic complaints withdrawal, rule-breaking behavior, and
intrusiveness (ld. at 22). Dr. Goodwin noted that Plaintiffs scores were inconsistent
with other self-reported information and likely reflected symptom exaggeration. (ld.).

Dr. Goodwin observed that Plaintiff was cooperative throughout the evaluation
and had unremarkable attention and concentration, patent recent and remote memory,
borderline practical judgment, and low-average intelligence (ld. at 23). She
recommended that Plaintiff continue with mental health treatment and stated, “her
current prognosis for adequate functioning in a regular workday environment is
moderate, contingent upon her willingness to pursue corrective measures.” (ld. at 23).

Two state agency psychological consultants Nlaurice Prout, Ph.D. (“Dr. Prout”)
and Carlene Tucker-Okine, Ph.D. (“Dr. Tucker-Okine"), reviewed Plaintiffs record and
opined as to her limitations relating to her mental impairments (D.l. 10-4 at 5-9, 16-
22). Dr. Prout reviewed the record at the initial stage and determined that Plaintiff had
mild restrictions in activities of daily living, moderate difficulties in maintaining social
functioning, and moderate difncu|ties in maintaining concentration, persistence, or pace.
(ld. at 6). He did not identify any episodes of decompensation. (ld.). Dr. Prout

opined that Plaintiff was limited to performing simple tasks with only occasional

interaction with the general public, supervisors and coworkers (ld. at 7-8). Dr.
Tucker-Okine assessed the same limitations upon reconsideration (ld. at 16-21).

Dr. Venkatachalapathy completed a mental functional capacity assessment on
l\/lay 11, 2015. (D.l. 10-9 at 41-43). She opined that Plaintiff’s symptoms of emotional
lability, mood swings, poor frustration toleration, and poor anger control would
frequently interfere with her attention and concentration (ld. at 38). She assessed
Plaintiff as having minimal limitations in maintaining attention and concentration for
extended periods of time and no or minimal limitations in sustained concentration and
persistence, (ld. at 41-42). She opined that Plaintiff had marked limitations in certain
areas of social functioning (ld.).

|n a November 2015 letter “to whom it may concern,” Dr. Venkatachalapathy
wrote that she seen had been seeing Plaintiff since February 2014 for medication
management and that Plaintiff carried the diagnoses of bipolar disorder and intermittent
explosive disorder. (ld. at 44). Dr. Venkatachalapathy noted that Plaintiff reported a
history of mood swings and poor frustration tolerance that contributed to poor
social/interpersonal relationships and that Plaintiff had been unable to keep jobs due to
her mood instability. (ld.).

Dr. Venkatachalapathy completed another mental functional capacity assessment
on April 27, 2016. (D.l. 10-14 at 23-44). She assessed Plaintiff as having moderate
limitations in understanding and remembering short and simple instructions and marked
limitations in understanding and remembering detailed instructions (ld. at 23). She

assessed Plaintiff as having marked limitations in maintaining concentration and attention

and marked or severe limitations in areas of social functioning (ld. at 23-24). She
opined that Plaintiff would need four-plus absences in an average month. (ld. at 24).

D. Vocational Expert’s Testimony

The VE testified at the administrative hearing (D.l. 10-2 at 103-107). She
characterized Plaintiff’s past work at Starbucks as a waiter/waitress (ld. at 104). The
VE was asked to assume whether

an individual of the claimant’s age, education and work history who can

perform work at all exertion levels performing simple, unskilled tasks with

no fast-paced or strict production requirements in a stable work

environment with only occasional changes with occasional interaction

with coworkers that does not require teamwork or tandem tasks and no

interaction with the public
could perform Plaintiff’s past work. (ld.). The VE replied “No.” (ld.). When asked
whether there were other jobs the person could perform, the VE indicated the person
could perform jobs such as a laundry classifier, a seconds handler, and a small parts
assembler -- all classified as light exertion jobs with a skill level of 2 and all available in
the national economy. (ld.). The VE testified that the hypothetical person would not
be able to perform competitive work if the person was off task 20 % of the work day
because of the impact of psychological systems and the VE further testified that if the
same person missed two days per months because of psychological impairments the
person would be unable to keep the job in a competitive work environment, and it would
be grounds for termination. (ld. at 105). Fina|ly, the VE testified that if the person

needed reminders ofjob tasks twice a day the person would be unable to do past work

or other work in a competitive work environment (ld. at 107).

ll. LEGAL STANDARD

The Court must uphold the Commissioner’s factual decisions if they are
supported by "substantial evidence.” See 42 U.S.C. § 405(g); see Brown v. Bowen,
845 F.2d 1211, 1213 (3d Cir. 1988). Substantial evidence does not mean a large or a
considerable amount of evidence. Pierce v. Underwood, 487 U.S. 552, 565 (1988)
(citing Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). Rather, it has
been defined as “more than a mere scintilla. lt means such relevant evidence as a
reasonable mind might accept as adequate." Ventura v. Shalala, 55 F.3d 900, 901 (3d
Cir. 1995) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)).

Credibility determinations are the province of the ALJ. See Van Horn v.
Schweiker, 717 F.2d 871, 873 (3d Cir. 1983). They should be disturbed on review only
if they are not supported by substantial evidence. Pysher v. Apfe/, 2001 WL 793305, at
*3 (E.D. Pa. July11, 2001).

l|l. REGULATORY FRAMEWORK

Within the meaning of social security law, a “disability" is the inability to do any
substantial gainful activity by reason of any medically determinable physical or mental
impairment, which can be expected to result in death, or which has lasted or can be
expected to last, for a continuous period of not less than 12 months See 42 U.S.C.
§1382c(a)(3). To be found disabled, an individual must have a “severe impairment”
which precludes the individual from performing previous work or any other "substantial
gainful activity which exists in the national economy." See 20 C.F.R. § 416.905. The

claimant bears the initial burden of proving disability. See 20 C.F.R. § 416.905;

Podedwomy v. Harris, 745 F.2d 210, 217 (3d Cir. 1984). To qualify for disability
insurance benefits the claimant must establish that she was disabled prior to the date
she was last insured. See 20 C.F.R. § 416.912(a); Matullo v. Bowen, 926 F.2d 240,
244 (3d Cir. 1990).

To determine disability, the Commissioner uses a five-step sequential analysis
See 20 C.F.R. § 416.920; P/ummer v. Apfel, 186 F.3d 422, 427-28 (3d Cir. 1999). “The
claimant bears the burden of proof at steps one through four, and the Commissioner
bears the burden of proof at step five. Smith v. Commissioner of Soc. Sec., 631 F.3d
632, 634 (3d Cir. 2010). lf a finding of disability or non-disability can be made at any
point in the sequential process the Commissioner will not review the claim further.

See 20 C.F.R. § 416.920(a)(4).

At step one, the Commissioner must determine whether the claimant is engaged
in any substantial gainful activity. See 20 C.F.R. § 416.920(a)(4) (mandating a finding
of non-disability when claimant is engaged in substantial gainful activity). lf the
claimant is not engaged in substantial gainful activity, step two requires the
Commissioner to determine whether the claimant is suffering from a severe impairment
or a combination of impairments that is severe. See 20 C.F.R. § 416.920(a)(4)(ii)
(requiring finding of not disabled when claimant’s impairments are not severe). |f
claimant’s impairments are severe, at step three the Commissioner compares the

claimant’s impairments to a list of impairments (the “listings”) that are presumed severe

10

enough to preclude any gainful work,1 See 20 C.F.R. § 416.920(a)(4)(iii); Plummer,
186 F.3d at 428. When a claimant’s impairment or its equivalent matches an
impairment in the listings the claimant is presumed disabled. See 20 C.F.R. §
416.920(a)(4)(iii). lf a claimant’s impairment, either singly or in combination, fails to
meet or medically equal any of the listings the analysis continues to steps four and five.
See 20 C.F.R. § 416.920(e).2

At step four, the Commissioner determines whether the claimant retains the
residual functional capacity (“RFC”) to perform her past relevant work, See 20 C.F.R. §
416.920(a)(4)(iv) (stating a claimant is not disabled if able to return to past relevant
work). “The claimant bears the burden of demonstrating an inability to return to her
past relevant work.” Plummer, 186 F.3d at 428. lf the claimant is unable to return to
her past relevant work, step five requires the Commissioner to determine whether the
claimant’s impairments preclude her from adjusting to any other available work. See
20 C.F.R. § 416.920(g) (mandating that a claimant is not disabled if the claimant can
adjust to other work); Plummer, 186 F.3d at 428. As previously stated, at this last step
the burden is on the Commissioner to show that the claimant is capable of performing

other available work before denying disability benefits See id. ln other words the

 

1 Additionally, at steps two and three, claimant’s impairments must meet the
duration requirement of twelve months See 20 C.F.R. § 416.920(a)(4)(ii-iii).

2 Priorto step four, the Commissioner must assess the claimant’s RFC. See 20
C.F.R. § 416.920(a)(4). A claimant’s RFC is “that which an individual is still able to do
despite the limitations caused by his or her impairment[s].” Fargno/i v. Massanari, 247
F.3d 34, 40 (3d Cir. 2001) (quoting Burnett v. Commissioner of Soc. Sec. Admin., 220
F.3d 112, 121 (3d Cir. 2000)).

11

Commissioner must prove that “there are other jobs existing in significant numbers in
the national economy which the claimant can perform, consistent with his medical
impain'nents, age, education, past work experience, and [RFC.]” ld. This
determination requires the Commissioner to consider the cumulative effect of the
claimant’s impairments and a vocational expert is usually consulted.

At step one, the ALJ found that Plaintiff had not engaged in substantial gainful
activity since l\/larch 31, 2014, the application date. (D.l. 10-2 at 65). At step two, the
ALJ found that Plaintiff has the following severe impairments: bipolar disorder,
intermittent explosive disorder, and impulse disorder. (ld.). At step three, the ALJ
determined that Plaintiff did not have an impairment or combination of impairments that
met or medically equaled the criteria of any of the impairments in the Listing of
lmpairments. (ld.). The ALJ found that Plaintiff has

the residual functional capacity to perform the full range of work at all

exertional levels of work3 but with the following nonexertional limitations:

she can perform simple, unskilled tasks4 With no fast pace or strict

production requirements in a stable work environment with only occasional

changes; there can be occasional interaction with coworkers that does not

require teamwork or tandem tasks; and there can be no interaction with

the public,

(ld. at 67). At step four, the ALJ found that Plaintiff was unable to perform any past

relevant work. (ld. at 70). The ALJ consulted a vocational expert and, at step five,

 

3 This includes very heavy work, heavy work, medium work, light work, and
sedentary work. See 20 C.F.R. § 404.1567.

4 Plaintiffs marginal education is sufncient to perform simp|e, unskilled work
under the regulations See 20 C.F.R. § 416.964(b)(2).

12

relied upon the VE’s testimony that jobs existed in the national economy Plaintiff would
be able to perform such as laundry classifier, seconds handler, and small parts handler.
(ld. at 70-71). Therefore, the ALJ determined that Plaintiff had not been not under a
disability since l\/larch 31, 2014, the date the application was filed. (ld. at 71 ).

lV. DISCUSSION

Plaintiff filed her Complaint pro se. Therefore, the Court must liberally construe
her pleadings and “apply the applicable law, irrespective of whether she has mentioned
it by name.” Hol/ey v. Department of Veteran Affa/'rs 165 F.3d 244, 247-48 (3d Cir.
1999); see also Leventry v. Astrue, 2009 WL 3045675 (W.D. Pa. Sept. 22, 2009)
(applying same in the context of a social security appeal).

Plaintiff does not point to any error by the ALJ. However, she states that current
medical records she provides the Court clearly indicate that due to mental illness and
the medication she takes it is not safe for her to work in any environment. (D.l. 19 at
2). Plaintiff refers to her very minimal education and panic and anxiety attacks that are
increasing in severity in asking the Court to award disability benefits ln addition, she
argues that the assessments of Dr. Venkatachalapathy and Dr. Goodwin support a
finding of disability. ln her reply brief, Plaintiff also refers to the worsening of her

condition and provides 2018 medical records5 (D.l. 22, D.l. 23).

 

5 To the extent Plaintiff contends her condition has worsened, the appropriate
remedy is to file a new disability application. See Sizemore v. Secretary of Health and
Human Services, 865 F.2d 709, 712 (6th Cir. 1988) (if claimant’s condition seriously
degenerated to the point of constituting a disabling impairment, the appropriate remedy
is to initiate a new claim for benefits as of the date the condition became disabling).

13

The Commissioner argues that substantial evidence supports the ALJ’s decision
that Plaintiff was not disabled under the Act. The Commissioner argues that the ALJ
properly followed the five-step sequential analysis process outlined in the Social
Security Regulations the ALJ considered all the evidence, sought testimony from a VE,
and relied upon that testimony in finding that Plaintiff is capable of performing a
significant number of jobs in the national economy which constitutes substantial
evidence of non-disability.

A. Substantial Evidence

The final responsibility for determining a claimant’s residual functional capacity is
reserved to the Commissioner. See Breen v. Commissioner of Soc. Sec., 504 F. App’x
96 (3d Cir. 2012) (citing 20 C.F.R § 404.1546(0)). Here, the ALJ considered the effects
of Plaintiff’s condition in relation to her ability to perform work, lt is clear in reading the
ALJ’s decision that he thoroughly reviewed and considered the medical records
submitted.

The ALJ found that Plaintiff had multiple severe impairments including bipolar
disorder, intermittent explosive disorder, and impulse disorder. These conditions were
diagnosed by Plaintiff’s treating psychiatrist The ALJ considered the severe
impairments singly, and in combination, and determined at step three that Plaintiff’s
impairments failed to meet or medically equal any of the Listings. (See D.|. 10-2 at 65-
66); Su/Ii'van v. Zebley, 493 U.S. 521, 532 (1990) (The Listings define impairments that
would prevent an adult from performing any gainful activity, notjust substantial gainful

activity).

14

The ALJ considered Plaintiffs mental impairments under Listings 12.04, affective
disorders and 12.08, personality disorders See 20 C.F.R. Pt. 404, Subpt. P, App. 1,
§§ 12.04, 12.08. Under Listing 12.04, a claimant must satisfy the criteria outlined in
paragraphs A and in either paragraph B or paragraph C. See 20 C.F.R. Pt. 404, Subpt.
P, App. 1, § 12.04. Under Listing 12.08, a claimant must satisfy the criteria outlined in
paragraph A and the criteria outlined in paragraph B. See 20 C.F.R. Pt. 404, Subpt. P,
App. 1, § 12.08. Paragraph A criteria relate to medical findings; Paragraph B criteria
relate to impairment-related functional limitations; Paragraph C criteria relate to
additional functional limitations

As the ALJ explained in his analysis in order to satisfy the paragraph B criteria of
Listing 12.04 and 12.08, Plaintiff's impairments had to result in at least two of four of the
following limitations marked restriction of activities of daily living; marked difficulties in
maintaining social functioning; marked difficulties in maintaining concentration,
persistence, or pace; or repeated episodes of decompensation, each of extended
duration. (D.l. 10-2 at 65). The ALJ adequately discussed Plaintiff’s various
symptoms and her treatment, and ultimately found that the above-stated requirements
were not met or medically equaled. The ALJ clearly and thoroughly addressed each of
the above elements and concluded that Plaintiff’s limitations included mild restrictions in
activities of daily living ln this regard, the ALJ considered the fact that although
Plaintiff testified that she slept a lot, she performed household chores prepared simple
meals cared for her pet, cared for her ailing parents drove sometimes grocery

shopped, ran errands and maintained her personal appearance and hygiene.

15

The ALJ also concluded that Plaintiff had moderate difficulties in social
functioning ln reaching this conclusion, the ALJ weighed (1) Plaintiff’s subjective
complaints of self-isolation, panic attacks and social anxiety and (2) Dr.
Venkatachalapathy’s'notes that Plaintiff had poor social, interpersonal, and coping skills
and poor frustration tolerance against (a) Plaintiff’s activities such as taking public
transportation, shopping in stores and interacting with her family, and (b) the many
examinations reporting that Plaintiff Was cooperative.

The ALJ also determined that Plaintiff had moderate difficulties with regard to
concentration, persistence, or pace. Here, the ALJ acknowledged Plaintiff’s complaints
of poor sleep, difficulty following instructions poor concentration, and low frustration
threshold. He considered that Dr. Goodwin assessed Plaintiff with moderately severe
limitations in concentration, persistence, or pace, but noted that other examinations
showed normal cognitive functioning attention, and memory, as well as an absence of
inappropriate behavior. Finally, the ALJ found that Plaintiff had experienced no
episodes of decompensation of extended duration.

Because Plaintiff's mental impairments did not cause at least two marked
limitations or one marked limitation and repeated episodes of decompensation of

extended duration, the Court finds that the ALJ appropriately found that the paragraph B
criteria of Listing were not satisfied. ln addition, there is no evidence, nor does Plaintiff
allege, that she meets the paragraph C criteria for the 12.04 listing

The ALJ careful considered the evidence, considered the Listings and gave

careful reasoning for his finding at step three of the sequential evaluation process

16

With regard to medical opinions an ALJ is free to choose one medical opinion
over another where the ALJ considers all of the evidence and gives some reason for
discounting the evidence he rejects See Diaz v. Commissioner of Soc. Sec., 577 F.3d
500, 505-06 (3d Cir. 2009); Plummer, 186 F.3d at 429 (“An ALJ . . . may afford a
treating physician’s opinion more or less weight depending upon the extent to which
supporting explanations are provided.”).

The ALJ gave some weight to the opinions of Dr. Venkatachalapathy. ln doing
so, he explained that the mental status examinations performed by Dr.
Venkatachalapathy did not support her assessments of marked and severe limitations
or excessive absences Rather, Plaintiff’s examinations were fairly normal and there
were no notations of inappropriate behavior, attention deficits or cognitive deficits |n
addition, when considering Plaintiff’s RFC, the ALJ made certain it reflected the
limitations assessed by Dr. Venkatachalapathy in limiting Plaintiff to simple, unskilled
tasks with no fast-pace or strict production requirements and minimal social interaction.

The ALJ gave great weight to the opinions of Dr. Goodwin andl as in the case of
Dr. Venkatachalapathy, the ALJ provided detailed explanations for his reasoning He
noted that Dr. Goodwin’s opinion was consistent with her examination and that she took
into consideration Plaintiff’s subjective statements While he did not adopt a portion of
' Dr. Goodwin’s opinion, he provided a rationale for this See l/l/ilkinson v.
Commissioner of Social Security, 558 F. App’x 254, 256 (3d Cir. 2014) (“no rule or

regulation compels an ALJ to incorporate into an RFC every finding made by a medical

17

source simple because the ALJ gives the source’s opinion as a whole ‘significant'
weight.”).

The ALJ considered the medical records as well as the medical opinion evidence
and outlined his reasoning in affording weight to the opinions and in determining that
Plaintiff has the RFC to perform the full range of work at all exertional levels of work but
with the nonexertional limitations of simple, unskilled tasks with no fast pace or strict
production requirements in a stable work environment with only occasional changes
occasional interaction with coworkers that does not require teamwork or tandem tasks
and no interaction with the public, After the VE testified about the demands of
Plaintiff’s past work as a server at Starbucks the ALJ found that Plaintiff was unable to
perform any past relevant work based upon the VE’s testimony. The ALJ next
appropriately relied upon the testimony of the VE in concluding that Plaintiff could
perform jobs that exist in significant numbers in the national economy. Accordingly,
the Court finds that substantial evidence supports the ALJ’s ruling and his evaluation of
Plaintiff’s residual functional capacity and his determination that she was not disabled.

B. New Evidence

Plaintiff submitted additional medical records to the Appeals Council, Some of
the records were duplicates of those considered by the ALJ, while others were dated
after the ALJ’s decision. The evidence that was not before the ALJ cannot be used to
argue that the ALJ’s decision was erroneous See Jones v. Sul/ivan, 954 F.2d 125,

128 (3d Cir. 1991).

18

lnstead, pursuant to 42 U.S.C. § 405(g), sentence six, this Court may order a
remand based upon evidence submitted after the ALJ’s decision, but only if the
evidence satisfies three prongs: (1) the evidence is new; (2) the evidence is material;
and (3) there was good cause why it was not previously presented to the ALJ.
Matthews v. Apfel, 239 F.3d at 589, 593 (3d Cir. 2001).

Plaintiff has not alleged that remand is warranted under sentence six of 42
U.S.C. § 405(g). Nonetheless she has submitted 2018 medical records with her brief
dated 2018 and she now argues that her condition has worsened, and she suffers from
panic attacks6 (See D.l. 19, 23). The evidence is new and, hence, is not material to
her claim for benefits filed on April 29, 2014, “[A]n implicit materiality requirement is
that the new evidence relate to the time period for which benefits were denied, and that
it not concern evidence of a later-acquired disability or of the subsequent deterioration
of the previously non-disabling condition." Szubak v. Secretary of Health and Human
Servs., 745 F.2d 831, 833 (3d Cir. 1984); see also Nieves v. Commissioner of Soc.
Sec., 198 F. App’x 256, 260, n.3 (3d Cir. 2006) (“Our determination [that the ALJ’s
decision in 2001 was based on substantial evidence] is in no way swayed by the fact
that in October of 2003 an ALJ determined that the petitioner was disabled. As per 42
U.S.C. § 405(g), [the court’s] review is limited to the evidence in the record at the time of

the 2011 decision of the ALJ and [it is] therefore not required, nor ab|e, to consider this

 

6 The Court scoured the record and did not find a panic disorder diagnosis ln
one instance, Plaintiff provided a history of “panic attacks” to Dr. Venkatachalapathy at
her initial visit. |n another, Plaintiff provided Dr. Goodwin a history of anxiety attacks
once or twice a week.

19

subsequent ALJ ruling when rendering [its] decision.”). ln addition, Plaintiff provided no
explanation, much less good cause, for her failure to present the records she filed in
support of her motion for summary judgment The Court finds no basis to remand
pursuant to the sixth sentence of 42 U.S.C. § 405(g).7
V. CONCLUS|ON

For the reasons discussed above, the Court Will: (1) deny Plaintiffs motion for
summaryjudgment (D.l. 18); (2) grant the Commissioner’s cross-motion for summary
judgment (D.l. 20); and (3) deny as moot Plaintiff’s request for hearing (D.l. 26).

A separate order will be entered.

 

7Plaintiff has available the option of filing a new application should she believe
the new evidence supports an award for disability insurance benefits See 20 C.F.R. §
416.330(b).

20

